Order, Supreme Court, New York County (Edward Lehner, J.), entered December 17, 2002, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Viewing this matter in a light most favorable to plaintiff, there is no evidence that defendants either created the wet condition in the lobby or had notice of a hazard that could have been prevented by the exercise of reasonable care (Kovelsky v City Univ. of N.Y., 221 AD2d 234 [1995]). The fact that it was raining and water was being tracked in does not constitute notice of a dangerous situation (Joseph v Chase Manhattan Bank, 277 AD2d 96 [2000]) warranting more than laying floor mats (see Keum Choi v Olympia & York Water St. Co., 278 AD2d 106 [2000]). Indeed, defendants were under no obligation to cover the entire floor with mats and to continuously mop up all tracked-in water (Kovelsky v City Univ. of N.Y., supra). There was neither active notice, in the form of complaints received, nor constructive notice of a hazard sufficiently visible as to permit discovery and remedy by defendants (Yearwood v Cushman & Wakefield, 294 AD2d 568 [2002]). In the absence of proof as to how long a condition existed, no inference can be drawn that defendants had constructive notice of a dangerously wet floor (Wallace v Doral Tuscany Hotel, 302 AD2d 255 [2003]). Concur—Nardelli, J.E, Saxe, Lerner and Marlow, JJ.